ORDER
PER CURIAM.
Appellant, Larry Honeycutt, appeals the Final Award of the Labor and Industrial Relations Commission entered in favor of respondent, the Treasurer of the State of Missouri as Custodian of the Second Injury Fund, denying his claim for compensation. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the award is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the award pursuant to Rule 84.16(b).